Citation Nr: 0416319	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for Meniere's syndrome.

4.  Entitlement to service connection for an anxiety disorder 
as secondary to service-connected disabilities.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty in the Army from 
September 1950 to June 1955.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Evidence of record shows that VA outpatient treatment records 
dated from February to September 2002 were associated with 
the veteran's claims folder after the issuance of the 
statement of the case in June 2002.  A waiver of RO 
consideration of this evidence is not of record.  
Consequently, it must be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304 (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
updated treatment records for the 
veteran's claimed disabilities of hearing 
loss, tinnitus, Meniere's 
disease/vertigo, and anxiety disorder as 
well as any treatment records concerning 
his service-connected combat disabilities 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period of September 
2002 to the present.

2.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for bilateral hearing 
loss, entitlement to service connection 
for bilateral tinnitus, entitlement to 
service connection for Meniere's disease, 
entitlement to service connection for 
anxiety disorder as secondary to service-
connected disabilities, and entitlement 
to a TDIU rating.  If any of the claims 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since June 2002.  
This should include consideration of the 
VA outpatient treatment records dated 
from February to September 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




